UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [626-914-7363] Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:January 31, 2008 Item 1. Schedule of Investments. FundX Upgrader Fund SCHEDULE OF INVESTMENTS at January 31, 2008 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Class 1 & 2 Funds: 30.0%^ 725,134 American Century Heritage - Investor Class $ 13,973,326 97,847 American Century Vista Fund - Investor Class 1,824,853 118,100 Claymore Exchange Traded Fund 5,587,311 101,743 Columbia Acorn International Fund - Class Z 4,015,799 839,321 Excelsior Emerging Markets Fund - Service Class 12,707,320 120,014 Fidelity Latin American Fund 7,038,842 95,363 iPath MSCI India Index Exchange Traded Note* 7,978,069 70,150 iShares FTSE/Xinhua China 25 Index Fund 10,084,062 76,600 iShares Goldman Sachs Natural Resources Index Fund 9,388,862 445,049 iShares MSCI Australia Index Fund 11,945,115 69,402 iShares MSCI Brazil Index Fund 5,269,694 100,200 iShares MSCI Emerging Markets Index Fund 13,652,250 438,150 iShares MSCI Germany Index Fund 13,643,991 474,000 iShares MSCI Hong Kong Index Fund 9,461,040 699,606 iShares MSCI Malaysia Index Fund 9,178,831 90,148 iShares MSCI Pacific ex-Japan Index Fund 12,793,804 68,600 iShares MSCI Spain Index Fund 3,940,384 38,785 iShares S&P Latin America 40 Index Fund 9,252,550 306,788 Ivy Large Cap Growth Fund - Class Y 4,169,250 258,663 JHancock Large Cap Equity Fund - Class A* 7,180,482 117,700 Market Vectors Russia ETF 5,380,067 276,737 Matthews China Fund 9,099,102 315,496 Matthews India Fund 6,581,251 222,319 Pioneer Emerging Markets Fund - Class A 7,665,567 428,000 PowerShares WilderHill Clean Energy Portfolio* 9,330,400 60,000 streetTRACKS Gold Trust ETF* 5,486,400 143,150 Vanguard Emerging Markets Stock ETF 13,583,503 68,776 Wells Fargo Advantage Growth Fund - Investor Class* 1,785,420 93,550 WisdomTree Pacific ex-Japan Total Dividend Fund 7,068,638 Total Class 1 & 2 Funds (Cost $213,369,701) 239,066,183 Class 3 Funds: 69.8%^ 1,507,838 AllianceBernstein International Growth Fund - Class A 28,377,511 1,569,139 BlackRock Fundamental Growth Fund - Class I* 33,971,853 709,529 BlackRock International Opportunities Portfolio - Service Class 26,387,379 654,258 Calamos Growth Fund - Class A 33,890,584 185,017 DJ Euro Stoxx 50 ETF 10,360,952 20,000 DJ Stoxx 50 ETF 952,600 68,706 Dodge
